Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered January 11, 1988, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that as part of his plea bargain, he voluntarily, intelligently, knowingly, and specifically waived his right to appellate review of the denial of that branch of his omnibus motion which was to suppress his statement to a Federal agent (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; see also, People v Esajerre, 35 NY2d 463; People v Irizarry, 32 AD2d 967, affd 27 NY2d 856), and the denials of his motions for reassignment of new counsel. Accordingly, this appeal does not properly bring up for review the denial of those motions (see, People v Andrews, 146 AD2d 787; cf, People v Bray, 154 AD2d 692). Brown, J. P., Lawrence, Hooper and Balletta, JJ., concur.